DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 10 and 11 have been amended. Claim 4 has been cancelled. Claims 12-13 are new. Claims 1-3 and 5-13 are pending.
Status of Previous Rejections
The rejections of Claims 10-11 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, have been withdrawn in view of the amendment.
The rejections of Claims 1, 4-6 and 9 under 35 U.S.C. 103 as being unpatentable over US’753 (US 2019/0295753) have been withdrawn in view of the amendment.
The rejection of Claim 2 under 35 U.S.C. 103 as being unpatentable over US’753 (US 2019/0295753), as applied to claim 1 above, and further in view of US’643 (US 2014/0374643) has been withdrawn in view of the amendment.
The rejection of Claim 3 under 35 U.S.C. 103 as being unpatentable over US’753 (US 2019/0295753), as applied to claim 1 above, and further in view of US’931 (US 6,464,931) has been withdrawn in view of the amendment.
The rejections of Claims 7-8 under 35 U.S.C. 103 as being unpatentable over US’753 (US 2019/0295753), as applied to claim 1 above, and further in view of US’339 (US 2019/0221339) have been withdrawn in view of the amendment.
The rejections of Claims 10-11 under 35 U.S.C. 103 as being unpatentable over US’753 (US 2019/0295753) in view of US’339 (US 2019/0221339), and further in view of US’809 (US 2014/0123809) have been withdrawn in view of the amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US’498 (US 2011/0121498).
Regarding claims 1, 6, 9, 12 and 13, US’498 teaches ([0019] to [0042]) a method for producing a rare earth magnet, comprising: a molding step of forming a green compact of a rare earth magnet powder ([0031]); an orientation step of orienting the magnet powder in the green compact by applying a magnetic field to the green compact held in the mold ([0032]). US’498 discloses that the green compact is cut {0069]), indicating that the green compact is separated from the mold as recited in claim 1. US’498 further discloses the compact is heated at 400-600 ºC under vacuum or inert gas for 0-10 hours followed by a sintering step ([0035] to [0040]). The heat treatment temperature and time disclosed by US’498 overlap the recited heating temperature and time recited in claims 1 and 13 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I. 
US’498 discloses that rubber is added to the magnet powder and the rubber is decomposed by heating the compact at 400-600 ºC ([0030] to [0039]). US’498 discloses that carbon remained in the sintered magnet is 0.8 wt% or less ([0043]), which meets the limitation that carbon is produced in the green compact by decomposing the organic substance. US’498 does not disclose that carbon binds the magnet powder as recited in claim 1 and the carbon is amorphous carbon as recited in claim 12. However, in view of the fact that US’498 discloses 0.8 wt% or less carbon is present in the magnet and the carbon is produced by decomposing organic substance as recited in claim 1, one or ordinary skill in the art would expect that the compact of US’498 to meet the limitation that carbon binds the magnet powder as recited in claim 1 and the carbon is amorphous carbon as recited in claim 12. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.
Regarding claim 5, US’498 is silent on molding pressure. However, the recited molding temperature is well-known to one of ordinary skill in the art. Thus, claim 5 is obvious over US’498.
 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US’498 (US 2011/0121498), as applied to claim 1 above, and further in view of US’643 (US 2014/0374643).
Regarding claim 2, US’498 discloses heating the green compact at 400-600 ºC ([0036]). US’498 does not disclose the heating is by irradiating the green compact with an infrared ray. However, heating a magnet with infrared heating is well-known to one of ordinary skill in the art as evidenced by US’643. US’643 discloses heating a magnet using infrared heater ([0042]). Thus, it would be obvious to one of ordinary skill in the art that heating the magnet using an infrared heater as taught by US’643 in the process of US’498 would be able to heat the magnet with success as disclosed by US’643.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US’498 (US 2011/0121498), as applied to claim 1 above, and further in view of US’931 (US 6,464,931).
Regarding claim 3, US’498 does not disclose sintering a plurality of green compacts on a tray all at once. However, sintering a plurality of green compacts on a tray all at once is well-known to one of ordinary skill in the art as evidenced by US’931. US’931 discloses sintering a plurality of green compacts on a tray all at once (Col 4, Ln 25 to Col 6, Ln15; Figs. 3-4). Thus, it would be obvious to one of ordinary skill in the art to sinter a plurality of green compacts on a tray all at once as taught by US’931 in the process of US’498 in order to improve production efficiency as disclosed by US’931.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US’498 (US 2011/0121498), as applied to claim 1 above, and further in view of US’339 (US 2019/0221339).
Regarding claims 7 and 8, US’498 discloses that carbon reduction process is performed under vacuum, inert gas or hydrogen gas ([0062]). US’498 does not teach heating in an atmosphere of hydrogen gas and inert gas. US’339 teaches a carbon reduction process and discloses that heating the magnet in an atmosphere of hydrogen gas and inert gas would be able to reduce carbon content in the magnet ([0051]). Thus, it would be obvious to one of ordinary skill in the art to heat the green compact in an atmosphere of hydrogen gas and inert gas as taught by US’339 in the process of US’498 in order to reduce carbon content as disclosed by US’339.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US’498 (US 2011/0121498) in view of US’339 (US 2019/0221339), and further in view of US’809 (US 2014/0123809).
Regarding claims 10 and 11, US’498 in view of US’339 does not teach that the hydrogen partial pressure is 0-10 kPa. US’809 teaches a method of making a rare earth magnet and discloses that hydrogen pressure is 10-300 kPa in order to achieve decarburization purpose ([0024]). Thus, it would be obvious to one of ordinary skill in the art to perform carbon reduction process under 10-300 kPa hydrogen pressure as taught by US’809 in the process of US’498 in view of US’339 would be able to achieve carbon reduction process as disclosed by US’809. The pressure disclosed by US’809 overlaps the recited pressure in claims 10-11 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Response to Arguments
Applicant’s arguments dated 08/30/2022 have been considered but are moot in view of the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733